Citation Nr: 0325734	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for dental treatment purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970 and from March 1971 to March 1974.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Huntington, West Virginia.


REMAND

The veteran contends that a dental injury was incurred during 
active military service and evidence of treatment for it can 
be found in military dental records for his second period of 
service.  He claims that facial injuries sustained during a 
"riot" in January 1974 involved damage to several teeth.  
He claimed that the chipped and broken teeth required 
temporary caps in February 1974, at Fort Bragg, North 
Carolina.  There is some evidence on file that he was injured 
in an attack in February 1974, and the question involves 
whether there was dental trauma.

The Board notes that in the early 1980s an attempt was made 
to obtain the service medical records from the veteran's 
second period of service.  Although the enlistment and 
separation examination reports are in the claims folder, it 
must be noted that at the time the RO limited the search to 
clinical records dated in February 1974 from Womack Army 
Hospital at Fort Bragg.  There are also some dental records 
on file, but it does not appear that a specific request has 
been made for dental records from Womack.  The file from that 
facility is noted to have come from  "7-19-42-4-5."  Dental 
records should be specifically requested from this facility, 
and through the National Personnel Records Center.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.

Finally a VA dental examination should be undertaken to 
ascertain whether there are current indicia of dental trauma.  
It has been reported that several teeth had been capped 
temporarily, but that dental treatment was not completed 
prior to discharge.  The veteran should also provide 
information concerning any dental treatment he has had since 
1974.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claim for a dental 
condition for the purpose of outpatient 
treatment currently on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  It 
should also be indicated which party 
would obtain what evidence.  The veteran 
should be asked whether he is undergoing 
continuing dental treatment, and if so, 
attempts to obtain pertinent records 
should also be undertaken.

2.  The RO should attempt to obtain all 
service medical records for the veteran's 
second period of service, from March 1971 
to March 1974, noting that only clinical 
records from Womack Army Hospital dated 
in February 1974 have been associated 
with the claims folder.  Specifically, 
both Womack and the National Personnel 
Records Center should be contacted and 
specifically asked to search for dental 
records pertaining to reported treatment 
of the veteran at the dental clinic at 
Fort Bragg, Georgia, in February 1974. If 
any records sought are not obtained, the 
RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken, if any.

3.  The veteran should be contacted to 
ascertain whether he has had any dental 
treatment since 1974.  If so, he should 
be requested to identify the sources of 
any treatment, and requested to provide 
needed assistance in obtaining copies of 
any dental treatment records.  
Documentation of attempts made to obtain 
records should be documented in the 
claims folder.

4.  Thereafter, and whether or not 
records are obtained, the veteran should 
be scheduled for a dental examination.  
Any necessary studies should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to provide an assessment as 
to whether any current dental disability 
is potentially attributable to trauma the 
veteran reportedly sustained during 
active duty in January/February 1974.  
The examiner should provide the complete 
rationale for any conclusion reached.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
examination.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, if 
evidence is obtained, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate SSOC and 
afford them the requisite time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




